Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
PLEASE CANCEL CLAIMS 12-20.

Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a display device comprising:
“wherein the second insulation layer comprises a first area overlapping the first electrode, a second area overlapping the second electrode, and a stopper area disposed between the first electrode and the second electrode, and


wherein the stopper area of the second insulation layer is disposed between the first insulation layer and the light emitting element”.

Claims 2-11 depend from claim 1, and therefore, are allowed for the same reason as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826